DETAILED ACTION
In claim 6, line 1, “patterned” should be corrected.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the display screen (claim 10) and cellular phone (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended”.  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not describe the display screen of claim 10.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the preamble indicates that an apparatus is being claimed with the portable electronic device being functionally recited and not within the scope of the claim.  However, in line 2, the portable electronic device is being positively recited within the scope of the claims.  The preamble should be amended to clearly indicate that the combination is being claimed.
Claims 2-17 are rejected because they depend from a rejected claim 1.
Similarly, with further regard to claim 1, lines 10-11, a set of building elements is being functionally recited and not within the scope of the claims.  However, claims 2-4, 16 and 17 include further limitations of the set of building elements.  As a matter of clarity, Applicant is requested to clearly indicate whether the set of building elements is intended to be within the scope of the claims.  For the purposes of applying the prior art, it is assumed that set of building elements is not within the scope of the claims.
With further regard to claim 1, the recitation of “a second working electronic device” (line 2) is confusing since a first working electronic device has not been recited.
Regarding claim 2, line 3, “the subset” lacks a proper antecedent basis.

Regarding claim 9, line 4, “the inner region” lacks a proper antecedent basis.
Regarding claim 11, it is not clear if the phrase “portable electronic device includes a cellular phone” is intended to mean that the electronic device is a stand-alone phone or if the electronic device is a separate device in combination with a phone.
Regarding claim 13, line 2, the perimeter of a three-dimensional object is inapt; a periphery would be acceptable.
Regarding claim 15, a device comprising the entirety of the cavity is inapt; the apparatus is considered to include a cavity or the device occupies the entirety of the cavity.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9, 10, 12, 14, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over The “Legobox” (Ripplinger).
Regarding claim 1, Ripplinger discloses the use of Legos to create a case for a computer (portable electronic device).  Official Notice is taken that a monitor (a second electronic device) is conventionally connected to a computer.  Therefore, it would have been obvious to a person having ordinary skill in the art to operatively connect a monitor to the Ripplinger computer in order to view the computer activity results.  As set forth above, the Ripplinger case is made of Legos; Official Notice is taken that Legos have an exterior patterned surface portion configured for construction with user-
Regarding claims 2-4, Ripplinger’s second and fourth pictures show Legos that are matable to each other, of different sizes and with uniformly-spaced mating bosses.
Regarding claim 5, the Ripplinger’s first picture is considered to show the case having a unitary structural form.
Regarding claims 6 and 7, the Ripplinger Legos have the uniformly-spaced and cylindrical mating bosses.
Regarding claim 9, Official Notice is taken that computers are operatively connected to keyboards.  Therefore, it would have been obvious to a person having ordinary skill in the art to provide a keyboard to the computer in order to input data.  Keyboards correspond to the recited control interface of the computer that are operatively connected to the internal electrical components of the computer and the keyboard is further considered to be accessible while the computer is in the Ripplinger Lego case.
Regarding claim 10, Official Notice is taken that computers employ monitors (display screens) operatively connected to the keyboard.  Therefore, it would have been obvious to a person having ordinary skill in the art to provide a monitor with the computer in order to view the computer activity results.
Regarding claim 12, the exterior patterned surface portion of Legos are considered to be composed of a rigid material.
Regarding claim 14, Ripplinger’s ninth picture shows an opening to accommodate the door of the DVD-ROM drive.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ripplinger as applied above in view of U.S. Patent Application Publication Number 2006/0252372 (Liu et al., hereinafter Liu).
Official Notice is taken that computers are operatively connected to keyboards (second electronic device) for inputting data.  Liu teaches that Bluetooth keyboards connect to computers through a wireless connection.  See Liu, paragraph [0005].  The substitution of one known keyboard for another would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of keyboards would have yielded predictable results, namely a wireless keyboard with added convenience by eliminating unnecessary connecting cables and/or wires.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 7,731,191.  Regarding claims 1-3, 5 and 9, although the claims at issue are not identical, they are not patentably distinct from each other because the controller, control actuators and exoskeleton of the ‘191 claims correspond to the recited portable electronic device, control interface and case, respectively.  Regarding claims 4, 6 and 7, Legos are considered to be well-known user-arranged matable building elements and it would have been an obvious matter of design choice substitute Legos for other matable building elements since there is no disclosure indicating that a specific building elements solves any stated problem or is for any particular purpose and it appears that the controller/exoskeleton combination would perform equally well with any known .
Claims 1-10 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,091,892.  Regarding claims 1-3, 5 and 9, although the claims at issue are not identical, they are not patentably distinct from each other because the manual controller, actuator and main casing of the ‘892 claims correspond to the recited portable electronic device, control interface and case, respectively.  Regarding claims 4, 6 and 7, Legos are considered to be well-known user-arranged matable building elements and it would have been an obvious matter of design choice substitute Legos for other matable building elements since there is no disclosure indicating that a specific building elements solves any stated problem or is for any particular purpose and it appears that the controller/exoskeleton combination would perform equally well with any known matable building elements.  Legos are considered to have uniformly-spaced and cylindrical bosses.  Regarding claim 8, Official Notice is taken that wireless connectivity is a conventional manner in which to operatively connect to a manual controller to another electronic device.  Therefore, it would have been obvious to a person having ordinary skill in the art to wirelessly connect the ‘892 controller to a console or display in order to eliminate unnecessary connecting cables and/or wires.  Regarding claim 10, the ‘892 display corresponds to the recited display screen.  Regarding claims 13 and 15, the ‘892 casing conformably fitting and receiving the manual controller is considered to correspond to having a casing with a cavity that is shaped identically to the controller periphery.  Regarding claim 14, in order .
Claims 1-10 and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,628,085.  Regarding claims 1-3, 5 and 9, although the claims at issue are not identical, they are not patentably distinct from each other because the manual controller, actuator and casing of the ‘085 claims correspond to the recited portable electronic device, control interface and case, respectively.  Regarding claims 4, 6 and 7, Legos are considered to be well-known user-arranged matable building elements and it would have been an obvious matter of design choice substitute Legos for other matable building elements since there is no disclosure indicating that a specific building elements solves any stated problem or is for any particular purpose and it appears that the controller/exoskeleton combination would perform equally well with any known matable building elements.  Legos are considered to have uniformly-spaced and cylindrical bosses.  Regarding claim 8, Official Notice is taken that wireless connectivity is a conventional manner in which to operatively connect to a manual controller to another electronic device.  Therefore, it would have been obvious to a person having ordinary skill in the art to wirelessly connect the ‘085 controller to a console or display in order to eliminate unnecessary connecting cables and/or wires.  Regarding claim 10, the ‘085 display corresponds to the recited display screen.  Regarding claims 13 and 15, the ‘085 casing conformably fitting and receiving the manual controller is considered to correspond to having a casing with a cavity that is shaped identically to the controller periphery.  Regarding claim 14, in order for the casing to conformably fit around a portion of the controller, an opening to the casing is considered to be necessarily required to insert the controller.  Regarding claims 16 and 17, the formed replica of the ‘085 claims correspond to the recited customized replica.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raleigh Chiu whose telephone number is (571) 272-4408.  The examiner can normally be reached on Monday-Tuesday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached on (571) 272-4463.
The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
	It is noted that all practice before the Office is in writing (see 37 C.F.R. § 1.2) and the proper authority for action on any matter in this regard are the statutes (35 U.S.C.), regulations (37 C.F.R.) and the commentary on policy (MPEP).  Therefore, no telephone discussion may be controlling or considered authority of Petitioner’s/Caller’s action(s).
	


	/RALEIGH W CHIU/               Primary Examiner, Art Unit 3711